Case 8:20-cv-00180-SVW-JDE Document 36 Filed 07/31/20 Page 1 of 3 Page ID #:227



   1   Youssef H. Hammoud (SBN: 321934)
   2   Lauren Tegan Rodkey (SBN: 275830)
       PRICE LAW GROUP, APC
   3   6345 Balboa Blvd., Suite 247
   4   Encino, CA 91316
       T: (818) 600-5596
   5   F: (818) 600-5496
   6   E: youssef@pricelawgroup.com
       E: tegan@pricelawgroup.com
   7
   8   Brian Brazier (SBN: 245004)
       PRICE LAW GROUP, APC
   9   8245 N. 85th Way
  10   Scottsdale, AZ 85258
       T: (818) 600-5587
  11   F: (818) 600-5464
  12   E: brian@pricelawgroup.com
       Attorneys for Plaintiff,
  13   Yessica Marcial
  14
  15                       UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
  16
  17
       YESSICA MARCIAL,                    Case No.: 8:20-cv-00180-SVW-JDE
  18
  19                 Plaintiff,            NOTICE OF SETTLMENT AS
                                           TO DEFENDANT SYNCHRONY
  20   v.                                  BANK
  21
       SYNCHRONY BANK,
  22
  23                Defendant.

  24
  25
  26
  27   ///
       ///
  28   ///


                                           -1-
Case 8:20-cv-00180-SVW-JDE Document 36 Filed 07/31/20 Page 2 of 3 Page ID #:228



   1         NOTICE IS HEREBY GIVEN that Plaintiff Yessica Marcial and Defendant
   2
       Synchrony Bank have settled all claims between them in this matter. The parties are
   3
   4   in the process of completing the final settlement documents and expect to file a

   5   Stipulation for Dismissal with Prejudice as to Synchrony Bank within the next forty-
   6
       five (45) days. Plaintiff requests that the Court vacate all pending deadlines and
   7
   8   hearings in this matter as to Synchrony Bank. Plaintiff also requests that the Court
   9   retain jurisdiction for any matters related to completing and/or enforcing the
  10
       settlement.
  11
  12
                                                 RESPECTFULLY SUBMITTED,
  13
  14   Dated: July 31, 2020                      By: /s/ Youssef H. Hammoud
                                                 Youssef H. Hammoud (SBN: 321934)
  15                                             Price Law Group, APC
  16                                             6245 Balboa Blvd., Suite 247
                                                 Encino, CA 91316
  17                                             T: (818) 600-5596
  18                                             F: (818) 600-5496
                                                 E: youssef@pricelawgroup.com
  19                                             Attorneys for Plaintiff,
  20                                             Yessica Marcial
  21
  22
  23
  24
  25
  26
  27
  28


                                               -2-
Case 8:20-cv-00180-SVW-JDE Document 36 Filed 07/31/20 Page 3 of 3 Page ID #:229



   1                             CERTIFICATE OF SERVICE
   2
   3         I hereby certify that on July 31, 2020, I electronically filed the foregoing with
   4
       the Clerk of the Court using the ECF system, which will send notice of such filing to
   5
   6   all attorneys of record in this matter. Since none of the attorneys of record are non-

   7   ECF participants, hard copies of the foregoing have not been provided via personal
   8
       delivery or by postal mail.
   9
  10         PRICE LAW GROUP, APC
  11         /s/ Brianna Frohman
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                -3-
